Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending as of the reply and amendments filed on 12/8/21. 
The rejection of claims 1-10 under 35 USC 112(a) for lack of written description is withdrawn in consideration of the amendments.
Claims 1-10 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating epilepsy comprising administering I-BRD9 to a subject in need thereof is not taught or suggested by the prior art. Carrette et. al., PNAS, vol. 115(4), pp. E668-E675, publ. 1/23/18; and Buckley et. al., WO 2017223452 (cited in the IDS and ISR) represent the most relevant prior art. Carrette teaches a library of compounds were evaluated for targeting the Xist RNA in an in vitro cell assay as a potential therapy for Rett syndrome, a disease characterized by severe developmental delays, autism, and seizures, and I-BRD9 was included within the library of compounds for evaluation, however, I-BRD9 was not noted to have any effect in the assay. Buckley teaches conjugation of BRD9 inhibitors, including I-BRD9, with E3 ligase ligands to treat disorders modulated by BRD9, but treatment of epilepsy is not taught or suggested. 


Conclusion
Claims 1-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627